[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                                April 9, 2008
                             No. 07-13242                     THOMAS K. KAHN
                         Non-Argument Calendar                    CLERK
                       ________________________

                         Agency No. A97-955-130

ZI LONG LIN,


                                                                      Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.


                       ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                               (April 9, 2008)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
       Zi Long Lin,1 a native and citizen of China, through counsel, petitions this

Court for review of the Board of Immigration Appeals’ (“BIA”) summary

affirmance of the Immigration Judge’s (“IJ”) denial of his application for asylum,

withholding of removal under the Immigration and Nationality Act (“INA”), and

relief under the Convention Against Torture and Other Cruel, Inhuman, or

Degrading Treatment or Punishment (“CAT”), 8 U.S.C. §§ 1158, 1231(b)(3), 8

C.F.R. § 208.16(c). Lin argues that the IJ erred by finding that he was not credible,

and therefore not entitled to relief. Upon review of the record and the parties’

briefs, we discern no reversible error.

       Because the BIA summarily affirmed without opinion the IJ’s decision, we

review the IJ’s opinion. Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001).

“The IJ’s factual determinations, including credibility determinations, are reviewed

under a substantial evidence standard, which provides that the IJ’s decision can be

reversed only if the evidence compels a reasonable fact finder to find otherwise.”

Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1230-31 (11th Cir. 2006). An applicant

bears the burden of proving eligibility for asylum, and his testimony, if credible, is

sufficient by itself and without corroboration to establish such eligibility and relief



       1
        Petitioner’s name appears as Zi Long Lin in this appeal and on the various notices in the
immigration court proceedings. However, the English language translation of Petitioner’s
Chinese identification documents that appear in the record indicate that his name is “Zi Rong
Lin” and Petitioner also signed his asylum application as “Zi Rong Lin.”
                                                2
from removal. Id. at 1231. “Conversely, an adverse credibility determination alone

may be sufficient to support the denial of an asylum application.” Forgue v. U.S.

Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005). However when making an

adverse credibility determination, the IJ must offer specific, cogent reasons to

support such finding.2 Id.

       Lin requested asylum in the United States out of fear that if he returns to

China he will be persecuted by the Chinese government because of his purported

association with the tenants to whom he rented his former home and who the

government allegedly arrested and tortured on account of the tenants’ practice of

the prohibited spiritual movement known as Falun Gong. In denying Lin’s

application for asylum, the IJ made an explicit finding that Lin’s testimony was not

believable, consistent, nor sufficiently detailed to establish his eligibility for

asylum and thereby denied his claim for lack of credibility. In so doing, the IJ

discussed the substantial and material discrepancies in the record that led her to

conclude that Lin lacked the requisite credibility.3


       2
         Congress, with the passage of The REAL ID Act in 2005, amended the law pertaining
to credibility determinations for applications for asylum that were filed after May 11, 2005. See
Pub.L. No. 109-13, 119 Stat. 302, § 101(h)(2); 8 U.S.C. § 1158(b)(1)(B)(iii). Nonetheless,
because Lin’s application for asylum was filed on November 3, 2004, the amendment affected
by The REAL ID Act does not apply to this matter.
       3
          Lin also argues the merits of his claim for asylum and withholding of removal,
however, because the IJ's decision was premised entirely on her finding of Lin's lack of
credibility and did not address the merits of his claim, our review is limited to the IJ's adverse
credibility determination. Chen, 463 F.3d at 1232 n.4.
                                                   3
      Upon careful review of the trial testimony and documentary evidence in this

case, we conclude that the IJ articulated specific, cogent reasons for her adverse

credibility determination. Moreover, in response to questioning by the IJ regarding

inconsistencies between his testimony and the documentary evidence, including his

asylum application, Lin failed to offer sufficient or plausible explanations on the

record that would compel a reasonable fact finder to conclude otherwise. See

Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1230 (11th Cir. 2005) (explaining

that the IJ’s decision can be reversed only if the evidence on the record compels a

different result). On appeal, Lin offers explanations for the discrepancies identified

by the IJ, however, there is no evidence in the record in this case to support these

explanations. Because our review of the IJ’s decision is highly deferential, “[a]

credibility determination, like any fact finding, may not be overturned unless the

record compels it.” Forgue, 401 F.3d at 1287. Here, the record evidence supports

the IJ’s finding that Lin was not credible.

      Because Lin has not met his burden of proof with respect to the asylum

claim, he has also not met his burden with respect to his claims for withholding of

removal under the INA and relief under CAT. Id. at 1288 n.4. Accordingly, we

deny the petition.

      PETITION DENIED.



                                              4